DETAILED ACTION

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
2.	Claim 20 is rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Rofe et al, U.S. Patent Application Publication No. 2020/0186575 (hereinafter Rofe).
	Regarding claim 20, Rofe discloses a method comprising:
	receiving, by a processing system (from Figure 5A, see 530) including a processor, first audio content (from Figure 5A, see 525B) from a first communication device (from Figure 5A, see CD2) and receiving second audio content (from Figure 5A, see 525C) from a second communication device (from Figure 5A, see CD3);
	detecting, by the processing system, that the first audio content is out of synchronization with the second audio content (from Figure 5A, see UT); and
	delaying, by the processing system, the first audio content by a first time period to synchronize with the second audio content resulting in a first adjusted audio content (from Figure 5A, see d);
	aggregating, by the processing system, the first adjusted audio content with the second audio content resulting in aggregated audio content (from paragraph 0067, see mixed); and
	providing, by the processing system, the aggregated audio content to a third communication device for playback, wherein the third communication device plays the aggregated audio content (from F igure 5A, see 545A). 
	
Allowable Subject Matter
3.	Claims 1-19 are allowed.

Conclusion 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
December 14, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652